Citation Nr: 1748422	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-36 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for acute renal failure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1998 to August 1998, from September 2001 to August 2002, from February 2003 to August 2003, and from August 2009 to November 2009, as well as additional periods of service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the November 2011 rating decision, the RO denied service connection for acute renal failure.  

In June 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In his November 2011 Notice of Disagreement and his December 2013 substantive appeal (VA Form 9), the Veteran attempted to raise the issue of service connection for hypertension.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has acute renal failure that is related to active military service or events therein.


CONCLUSION OF LAW

The criteria for establishing service connection for acute renal failure have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran contends that he has acute renal failure as a result of his active duty service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually had the disability for which service connection is sought at any time during the period on appeal.  In the absence of proof of a disability during that period, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran's service treatment records note a diagnosis of acute renal failure secondary to a leptospirosis infection in November 2009, resulting in a period of hospitalization.  At one point during this hospitalization, the Veteran was listed in critical condition.

Private treatment records from December 2009 describe treatment for the Veteran's acute renal failure.  Those records note marked improvement, with the Veteran's renal function improving to "essentially back to almost normal" and then to "essentially normal," with no restrictions to activity and a prediction that the Veteran "will be able to do well without any residual problems at all."  Treatment providers at that time also noted that the Veteran was able to eat or drink anything but, given a family history of hypertension, a low-sodium diet was suggested.  Treatment providers also suggested that the Veteran avoid nonsteroidal anti-inflammatory drugs (NSAIDs) in the future due to possible renal side effects.  A service treatment record later in December 2009 notes the Veteran's acute renal failure as resolved.  

VA received the Veteran's claim of service connection for acute renal failure in January 2011.  

The Veteran was afforded a VA examination in May 2011.  The examiner found that the Veteran's renal function was normal and warranted no diagnosis.  The examiner found no residuals from the Veteran's acute renal failure due to leptospirosis while on active duty.  

In multiple statements, the Veteran has stated that his renal function is impaired.  In his November 2011 NOD, the Veteran stated that his kidney function was "only between 92-96 percent" and that he had been told by unnamed parties that his kidneys "will never be at 100% again."  In his December 2013 substantive appeal, the Veteran stated that his kidney function was "still just 92-93%."  In a March 2015 statement, the Veteran again stated that his kidneys did not operate at a 100 percent level.  

During his June 2017 hearing before the undersigned Veterans Law Judge, the Veteran testified that he needs a low-sodium diet due to kidney failure.  The Veteran also opined, in response to providers' findings that his kidneys were essentially back to normal, that "to me, that's not normal."  He also noted the medication restriction referenced above.  

The Veteran has submitted a June 2017 statement by a private physician, who referred to the December 2009 treatment provider's recommendation that the Veteran avoid NSAIDs secondary to possible renal side effects "as this could cause renal impairment."

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, the Veteran is not shown to possess any pertinent medical training or other expertise that would make him competent to evaluate the functioning of his kidneys.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran has contended that he has had renal failure at any point during the period on appeal, the Veteran's opinion is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

The Board acknowledges the severity of the Veteran's illness in November 2009, at the end of his active duty service.  However, the question is whether the Veteran has had renal failure at any point since VA received his claim in January 2011.  The Veteran's treatment records and the VA examiner's report state that the Veteran's kidneys are functioning normally.  The Veteran's treatment records also note that any restricted diet is due to hypertension, not kidney functioning.  As stated above, the Board has referred the Veteran's claim of service connection for hypertension to the AOJ; it is not an issue currently before the Board.  The Board notes private treatment providers' recommendation that the Veteran avoid the use of a specific type of medication so as not to cause future renal impairment, but that does not establish any current renal impairment.  As the evidence does not establish that the Veteran had a diagnosis of acute renal failure during the period on appeal, the Board finds that service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,").  Although the Veteran was treated for acute renal failure in and shortly after service, treatment records and the VA examiner's report demonstrate that it resolved prior to the beginning of the appeal period.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 


ORDER

Service connection for acute renal failure is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


